Citation Nr: 0904385	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  07-13 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to increased educational assistance under 38 
U.S.C.A. § 3015(g) and 38 C.F.R. § 21.7136(h) due to 
contributions.   


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from January 2001 to December 
2004.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 determination of the 
Education Center at the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma.


FINDING OF FACT

The Veteran has not submitted any evidence that he 
contributed $600 to the Secretary of the military department 
pursuant to 38 U.S.C.A. § 3015(g) and 38 C.F.R. § 21.7136(h) 
during service and December 2006 and February 2007 Department 
of Defense Contribution Reports could not confirm such a 
contribution.    


CONCLUSION OF LAW

Increased active duty educational assistance benefits under 
38 U.S.C.A. § 3015(g) and 38 C.F.R. § 21.7136(h) due to 
contributions is not warranted. 38 U.S.C.A. §§ 3011, 3012, 
3015 (West 2002); 38 C.F.R. §§ 21.7040, 21.7042, 21.7072, 
21.7136 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In general, a Veteran who is eligible under the Montgomery GI 
Bill (MGIB) is entitled to 36 months of basic educational 
assistance. 38 U.S.C.A. § 3013; 38 C.F.R. § 21.7072 (a).  
Rates of payment of basic educational assistance for 
qualifying individuals (except those with remaining Chapter 
34 entitlement) are set forth in 38 C.F.R. § 21.7136.  The 
Veteran in this case is entitled to a higher rate of payment, 
based on the length of his service.  38 C.F.R. § 21.7136(a).  

In addition, where an eligible servicemember contributed up 
to $600 to the Secretary of the military department 
concerned, VA will increase the monthly rate provided; in 
this case, by $5 for every $20 contributed.  38 U.S.C.A. § 
3015(g); 38 C.F.R. § 21.7136(h).  "Servicemember" means 
anyone who meets the eligibility requirements of 38 C.F.R. 
§ 21.7042 or § 21.7044 and is on active duty.  38 C.F.R. 
§ 21.7020.  

In August 2006, the Veteran submitted a claim for MGIB 
education benefits and in October 2006 the claim was awarded 
and he was paid at the regular Chapter 30 rate.  


The Veteran contends that he is entitled to increased 
education benefits.  Specifically, he alleges that he 
attempted to "buy-up" additional education benefits during 
service by contributing $600 pursuant to 38 U.S.C.A. § 
3015(g); 38 C.F.R. § 21.7136(h).  In his January 2007 notice 
of disagreement, the Veteran indicated that due to an error 
at the Personnel Actions Office (PAC) the $600 was never 
taken from his pay.  The Veteran further indicated that after 
this mistake and three weeks prior to his discharge from 
service, the Veteran spoke to the financing department about 
the $600 "buy-up" and was told that the appropriate amount 
would be deducted from his excess leave by the finance clerk 
as the Veteran "cleared" Army finance.  This, allegedly 
occurred in early December 2004 as the Veteran completed his 
"final-out" paperwork.  In early April 2004, the Veteran 
received a deposit in the amount of $1616.87 as payout of his 
excess leave but did not receive any other type of receipt or 
acknowledgement of deductions or even the number of days of 
excess leave cashed in.  In his January 2007 notice of 
disagreement, the Veteran initially indicated that he was 
"very confused" about whether this money was deducted but 
later stated that he was "confident" that the $600 was 
deducted from his final paycheck.  

December 2006 and February 2007 Department of Defense 
Contribution Reports found not records of the Veteran's 
reported contribution to the "buy-up" program.  
Furthermore, the Veteran has not submitted any evidence that 
he contributed to the "buy-up" program during service.  
While the Veteran may have attempted to contribute to this 
program, there is no evidence that he actually did so.    

The Board has thoroughly reviewed the Veteran's contentions, 
but in light of the foregoing evidence of record, must 
conclude that increased educational assistance under 38 
U.S.C.A. § 3015(g) and 38 C.F.R. § 21.7136(h) is not 
warranted.  The Board has decided this case based on its 
application of the law to the pertinent facts.  Here, the 
governing law and regulations require that the "buy-up" 
contribution occur while the Veteran is still in service.  
38 C.F.R. §§ 21.7020, 21.7136(h).  While the Board is aware 
of the Veteran's arguments and concerns, the statutory and 
regulatory criteria governing his eligibility for increased 
education assistance under 38 U.S.C.A. § 3015(g) and 38 
C.F.R. § 21.7136(h) are clear and specific, and the Board is 
bound by such law.  Therefore, the Board finds that the 
Veteran is not eligible for the requested increased 
educational assistance as a matter of law.  The Board has 
carefully reviewed the entire record in this case.  Where the 
law, rather than the facts, however, is dispositive, the 
benefit of the doubt provisions as set forth in 38 U.S.C.A. § 
5107(b) are not for application, and so the appeal must be 
denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

Notice and assistance under 38 U.S.C.A. § 5103(a)and 38 
C.F.R. § 3.159 is not required as the benefits sought are 
found in Chapter 30 of Title 38, United States Code.  See 
Simms v. Nicholson, 19 Vet. App. 453 (2007); Barger v. 
Principi, 16 Vet. App. 132 (2002).  Further, the law, and not 
the evidence, is dispositive in this case.  Where the law, 
and not the underlying facts or development of the facts are 
dispositive in a matter, notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159 can have no effect on the appeal.  
Manning v. Principi, 16 Vet. App. 534 (2002); Smith v. Gober, 
14 Vet. App. 227 (2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2002).  The Board finds that no further action is 
necessary under the duties to notify and assist since it is 
the law, not the evidence, that is dispositive in this case. 


ORDER

Increased educational assistance under 38 U.S.C.A. § 3015(g) 
and 38 C.F.R. § 21.7136(h) due to contributions is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


